Citation Nr: 0932210	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  06-16 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
hallux pain status post left hallux valgus correction with 
revision.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from December 1984 to 
February 1986 and from January 2003 to September 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
Jurisdiction of this matter is with the RO in Little Rock, 
Arkansas. 

In December 2008, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the December 2008 hearing, the Veteran testified that 
her service-connected left foot disability had worsened.  She 
reported that she had a stress fracture for the past five to 
six months, tenderness, swelling, numbness in the foot, toes 
and leg, continuous pain, and spasms in the left calf.  Some 
medical evidence seeming to confirm this finding was 
submitted.  Therefore, to ensure that the record reflects the 
current severity of the Veteran's service-connected left foot 
disability on appeal, a contemporaneous examination is 
warranted, with findings responsive to all applicable rating 
criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991)  (VA has a duty to provide the Veteran with a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an 
examination too remote for rating purposes cannot be 
considered contemporaneous"). The Board notes that the 
examination reports should set forth specific findings 
responsive to all applicable rating criteria as well as 38 
C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202, 
205-207 (1995).  In addition, the Veteran reported having a 
scar from the hallux valgus correction with revision.  In 
this regard, the RO should consider whether a separate 
compensable rating is warranted for a scar.  

Accordingly, the RO should arrange for the Veteran to undergo 
a VA examination, by a physician with the appropriate 
expertise.  The Veteran is hereby advised that failure to 
report to any scheduled examination(s), without good cause, 
may result in denial of the original claim (as the claim will 
be considered on the basis of the evidence of record).  See 
38 C.F.R. § 3.655(a) (2008).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member. Id.  If the 
Veteran fails to report to any scheduled examination(s), the 
RO must obtain and associate with the claims file a copy(ies) 
of any notice(s) of the date and time of the examination(s) 
sent to her by the pertinent VA medical facility.

To ensure that all due process requirements are met, and that 
the record before the examiner is complete, the RO should, 
through VCAA-compliant notice, give the Veteran another 
opportunity to provide information and/or evidence pertinent 
to the claim for a higher initial rating for the left foot 
disability on appeal.  The RO should also invite the 
appellant to submit all pertinent evidence in her possession, 
and ensure that its notice to the Veteran meets the notice 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) (particularly, as regards assignment of disability 
ratings and effective dates). The RO should specifically 
request that the Veteran provide authorization to enable VA 
to obtain any pertinent treatment from her private physician 
at the Austin Diagnostic Clinic dated from May 2008 to the 
present.

The RO's adjudication of the claim should include 
consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found), pursuant to Fenderson, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Furthermore, given the Veteran's testimony that her ability 
to work has been impacted by her service-connected left foot 
disability; on remand, the RO should also consider whether 
this claim meets the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
(2008).

Accordingly, the case is REMANDED for the following actions:

1. The AMC/RO should send to the Veteran 
a VCAA-compliant notice letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record. The AMC/RO should specifically 
request that the Veteran provide 
sufficient information and authorization 
to obtain all medical records from her 
private physician at the Austin 
Diagnostic Clinic, from May 2008 to the 
present.

The AMC/RO should request that the 
Veteran submit all evidence in her 
possession relating to the claim for a 
higher initial rating for her left foot 
disability, and explain the type of 
evidence that is her ultimate 
responsibility to submit. The AMC/RO 
should also ensure that its letter meets 
the notice requirements of 
Dingess/Hartman (cited to above).

2.  Thereafter, the AMC/RO should arrange 
for the Veteran to undergo a VA 
examination, by a physician. The entire 
claims file must be provided to the 
examiner, and the examination report 
should reflect consideration of the 
Veteran's documented medical history and 
assertions.  All indicated tests should 
be accomplished (to include x- rays), and 
all clinical findings reported in detail.

The examiner should clearly identify all 
symptoms pertaining to, and physical 
manifestations of, the Veteran's service-
connected hallux pain status post hallux 
valgus correction with revision, to 
include any surgical scar residuals or 
residuals of stress fractures.

The examiner should conduct range of 
motion studies of the left foot 
(expressed in degrees), and specifically 
identifying any excursion of motion 
accompanied by pain.  If pain on motion 
is observed, the examiner should comment 
on the extent of pain, and indicate at 
which point pain begins.  The extent of 
any  incoordination, weakened movement 
and excess fatigability on use should be 
described.  In addition, the examiner 
should indicate whether, and to what 
extent, the Veteran experiences likely 
additional functional loss due to pain 
and/or any of the other symptoms noted  
above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited  motion.

The examiner should render findings 
responsive to all applicable criteria to 
include whether the Veteran's left foot 
disability involves any malunion or 
nonunion of the tarsal or metatarsal 
bones.  

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
AMC/RO should readjudicate the claim for 
a higher initial rating for hallux pain, 
status post left hallux valgus correction 
with revision in light of all pertinent 
evidence and legal authority. The RO must 
document its specific consideration of 38 
C.F.R. §§ 4.40, 4.45 and 4.59 factors and 
DeLuca as well as whether a separate 
compensable rating for a scar is 
warranted.  The RO's adjudication should 
include consideration of whether "staged 
rating," pursuant to Fenderson (cited to 
above), is appropriate, and specifically 
address whether the criteria for invoking 
the procedures for referral of the claim 
for extra-schedular consideration, 
pursuant to 38 C.F.R. § 3.321(b)(1), are 
met.

4.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran  an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

